NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted October 6, 2021*
                                 Decided October 14, 2021

                                          Before

                       ILANA DIAMOND ROVNER, Circuit Judge

                       MICHAEL B. BRENNAN, Circuit Judge

                       MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1712

KENYATTA BROWN,                                  Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.

       v.                                        No. 19 C 7694

JOEL SHAW, et al.                                Marvin E. Aspen,
      Defendants-Appellees.                      Judge.

                                        ORDER

        Kenyatta Brown, an Illinois inmate, appeals the dismissal of his lawsuit against
officials and staff at Stateville Correctional Center. He alleged that a previous lawsuit
against a correctional officer sparked a conspiracy of retaliation against him, in violation

       *Appellees were not served with process and are not participating in this appeal.
We have agreed to decide the case without oral argument because the appellant’s brief
and the record adequately present the facts and legal arguments, and oral argument
would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1712                                                                        Page 2

of his constitutional rights. After allowing three amendments, the district court
dismissed Brown’s final amended complaint with prejudice under Federal Rule of Civil
Procedure 41(b) for his failure to follow the court’s instructions. This decision was not
an abuse of discretion, and so we affirm.

       Brown, proceeding pro se, began this suit under 42 U.S.C. § 1983 with a thirty-
six-page handwritten complaint (augmented by fifty-six pages of exhibits) alleging that
seventeen defendants engaged in a years-long conspiracy to violate his constitutional
rights at Stateville. Brown is now housed at Menard Correctional Center, also in Illinois.

       The district court dismissed the initial complaint without prejudice at screening.
28 U.S.C § 1915A. The court concluded that the complaint ran afoul of the notice
pleading requirements because the “lengthy narrative . . . simply provid[ed] too much
detail” and was therefore neither “short” nor “plain” within the meaning of Federal
Rule of Civil Procedure 8(a). The court allowed Brown to amend the complaint, while
also warning that the number of defendants raised concerns of misjoinder and
cautioning that some claims appeared untimely or duplicative of other lawsuits by
Brown.

        Brown’s next two complaints, each longer than the last, fared no better. The
district court concluded that they suffered from the same problems and dismissed them
without prejudice, again supplying Brown an opportunity to amend his complaint yet
another time. The court directed Brown to submit his amended pleading on the court-
provided complaint form. The court denied Brown’s motion to reconsider its dismissal
of the second amended complaint, gave Brown a final opportunity to comply with its
previous orders, and warned that failure to comply would result in dismissal with
prejudice.

       Throughout the pleading stage, Brown moved several times for the recruitment
of counsel. The district court denied each motion, explaining that it was too soon to
assess the need for counsel and that Brown’s pleadings were generally clear and
coherent.

      Brown’s third amended complaint, which he failed to present on the pre-printed
form supplied by the district court, spanned sixty pages with seventy-three pages of
attachments. The court concluded that Brown’s filing did not comply with its orders
and dismissed the complaint with prejudice under Rule 41(b).
No. 21-1712                                                                          Page 3

        On appeal, Brown first argues that the district court abused its discretion in
dismissing his third amended complaint, which, he asserts, was clear and concise, and gave
sufficient notice of who he was suing and why. A district court can dismiss a case on its
own initiative if “the plaintiff fails to prosecute or to comply with [the Federal Rules of
Civil Procedure] or a court order.” FED. R. CIV. P. 41(b); James v. McDonald's Corp., 417 F.3d
672, 681 (7th Cir. 2005) (citing Link v. Wabash R. Co., 370 U.S. 626, 630-31 (1962)). This harsh
sanction is appropriate only in limited circumstances, such as for “a clear record of delay or
contumacious conduct.” Salata v. Weyerhaeuser Co., 757 F.3d 695, 699 (7th Cir. 2014) (internal
quotation marks and citations omitted). We review the dismissal for abuse of discretion
and vacate only if the sanction strikes us as fundamentally wrong. Id.

       Under that standard, the district court adequately justified its dismissal with
prejudice of Brown’s third amended complaint. The court emphasized Brown’s
failure—despite repeated warnings—to comply with its order to use the pre-printed
complaint form and to cure the problems it had identified. First, as the court noted in its
dismissal order, the form it had provided to Brown multiple times was required by the
local rules. N.D. Ill. L.R. 81.1 (Section 1983 complaints by prisoners “shall be on forms
supplied by the Court.”) Although Brown argues that the form was not long enough,
the court was entitled to strictly enforce the local rule (and attaching pages is
permitted). Hinterberger v. City of Indianapolis, 966 F.3d 523, 528 (7th Cir. 2020).

       Second, the district court committed no error in viewing Brown's sprawling
complaints as not complying with Rule (8)(a)(2). To be sure, excessive length on its own
“ordinarily does not justify the dismissal of an otherwise valid complaint” Stanard v.
Nygren, 658 F.3d 792, 797 (7th Cir. 2011). But here the excessive length of Brown’s
complaints was just one factor that informed the court’s reasoning. Brown’s pleadings
described events that reached far into the past and involved dozens of actors, and the
only relation among the seemingly disparate events was an allegation of a vast,
longstanding conspiracy. The sprawling and expansive nature of Brown’s allegations
resulted in a complaint that was unduly difficult to comprehend—or so the district
court reasonably determined. Even more, Brown failed to comply with the district
court’s explicit direction to submit any third amended complaint on the pre-printed
form mandated by the local rules.

      Disregarding the court’s directions, Brown not only failed to use the form, he
broadened his allegations, lengthening the complaint and adding defendants as he
amended. And his primary response to the observation about unrelated claims against
many defendants—a problem we have told district courts to “be alert” to—was to insist
No. 21-1712                                                                             Page 4

that the conspiracy was so vast and lengthy that no detail or defendant could be
omitted. See Owens v. Godinez, 860 F.3d 434, 436 (7th Cir. 2017). In these circumstances,
and after having warned Brown of this precise consequence, the district court was well
within its discretion to dismiss with prejudice under Rule 41(b). See Aura Lamp &
Lighting Inc. v. Int'l Trading Corp., 325 F.3d 903, 908 (7th Cir. 2003) (citing Ball v. City of
Chicago, 2 F.3d 752, 760 (7th Cir. 1993)).

       Brown’s insistence that his pleadings were clear and provided adequate notice to
the defendants misses the mark. In the end, the district court dismissed the third
amended complaint because of Brown’s failure to follow its instructions, not a Rule 8
violation. See Chapman v. Yellow Cab Coop., 875 F.3d 846, 849 (7th Cir. 2017) (affirming
dismissal with prejudice when plaintiff “disobeyed” order seeking additional details). If
Brown believed the court was applying the wrong standard, he could have stood on the
second amended complaint and waited for a judgment (or asked the court to enter one),
rather than continue to buck the court’s instructions. See McElroy v. Lopac, 403 F.3d 855,
858 (7th Cir. 2005).

        Brown also contends that the district court abused its discretion by denying his
motions for the recruitment of counsel. On this front, he points to his inability to file a
satisfactory complaint as proof of his need. But the district court followed the
parameters laid out in Pruitt v. Mote, 503 F.3d 647, 654–55 (7th Cir. 2007) (en banc), and
did not abuse its discretion in denying his request. The court believed it was too early to
tell whether recruiting counsel would be warranted. Although we have no bright-line
rule, we have acknowledged the difficulty of accurately evaluating the need for counsel
in the earliest stages of litigation. See Mapes v. Indiana, 932 F.3d 968, 971 (7th Cir. 2019).
Further, the district court cited Brown’s demonstrated competence in communicating
with the court. See Pruitt, 503 F.3d at 655. Brown contends that this rationale was
inconsistent with the court’s critiques of his complaints, but, as we have noted, the court
did not find Brown’s pleadings unintelligible. Indeed, it took their lucidity (despite
other problems) as evidence that he was capable of complying with its orders.

                                                                                   AFFIRMED